Exhibit 10.1

FIRST AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$80,000,000.00   

Pittsburgh, Pennsylvania

October 31, 2012    

FOR VALUE RECEIVED, the undersigned, II-VI INCORPORATED, a Pennsylvania
corporation (herein called the “Borrower”), hereby promises to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the “Payee Bank”) on the first to occur of
the Expiration Date or acceleration, the lesser of the principal sum of EIGHTY
MILLION DOLLARS AND NO CENTS ($80,000,000.00) or the principal amount as may be
advanced by Payee Bank to the Borrower hereunder pursuant to the Credit
Agreement dated as of June 15, 2011 among the Borrower, the Guarantors party
thereto, the Payee Bank, various other financial institutions which are now or
hereafter become a party thereto (the Payee Bank and such other financial
institutions are each, a “Bank” and collectively, the “Banks”), and PNC Bank,
National Association, as Agent for the Banks (in such capacity, the “Agent”),
(together with all extensions, renewals, amendments, substitutions and
replacements thereto and thereof, the “Credit Agreement”).

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to the Credit Agreement.

Upon the occurrence and during the continuation of an Event of Default as
provided in the Credit Agreement, the Borrower shall pay interest on the entire
principal amount of the then outstanding Loans evidenced by this Note at a rate
per annum equal to two percent (2%) per annum above the rate of interest
otherwise applicable thereto. Such interest will accrue before and after any
judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in the Credit Agreement and
on the Expiration Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at Three PNC Plaza, 225 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of the United States of
America in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants and conditions contained therein. The
Credit Agreement among other things contains provision for acceleration of the
maturity hereof upon the happening of certain



--------------------------------------------------------------------------------

stated events and also for prepayment, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings assigned to such terms in the Credit Agreement.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Payee Bank and its successors
and assigns. All references herein to the “Borrower” and the “Payee Bank” shall
be deemed to apply to the Borrower and the Payee Bank, respectively, and their
respective successors and assigns.

No delay or omission of the Payee Bank to exercise any right or power arising
hereunder shall impair any such right or power or be considered to be a waiver
of any such right or power, nor shall the Payee Bank’s actions or inaction
impair any such right or power. The Borrower agrees to pay on demand, to the
extent permitted by law, all reasonable costs and expenses incurred by the Payee
Bank in the enforcement of its rights in this Note and in any security therefor.
If any provision of this Note is found to be invalid by a court, all other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. This Note shall
bind the Borrower and its successors and assigns, and the benefits hereof shall
inure to the benefit of the Payee Bank and its successors and assigns.

THIS NOTE SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
REGARD TO ITS CONFLICT OF LAWS PRINCIPLES, EXCEPTING APPLICABLE FEDERAL LAW AND
EXCEPT ONLY TO THE EXTENT PRECLUDED BY THE MANDATORY APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE
COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH ADDRESS PROVIDED FOR IN SECTION
11.6 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. THE BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THIS CHOICE OF FORUM SHALL NOT BE DEEMED TO
PRECLUDE

 

2



--------------------------------------------------------------------------------

THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF ANY
ACTION UNDER THE LOAN DOCUMENTS TO ENFORCE THE SAME IN ANY APPROPRIATE
JURISDICTION.

WAIVER OF JURY TRIAL. THE BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS NOTE.

The Payee Bank may at any time pledge all or a portion of its rights under the
Loan Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release the Payee Bank from its obligations under any of the Loan Documents.

THIS FIRST AMENDED AND RESTATED REVOLVING CREDIT NOTE REPLACES THE REVOLVING
CREDIT NOTE DATED JUNE 15, 2011, PAYABLE BY THE BORROWER IN FAVOR OF THE PAYEE
BANK (AS THEREAFTER AMENDED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE
“ORIGINAL NOTE”). THIS FIRST AMENDED AND RESTATED REVOLVING CREDIT NOTE IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE ORIGINAL NOTE.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE - REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, the undersigned has executed this Note by its duly
authorized officer with the intention that it constitutes a sealed instrument.

 

WITNESS:     II-VI INCORPORATED   By:  

/s/ Eric C. Springer

    By:  

/s/ Craig A. Creaturo

  [SEAL] Name:   Eric C. Springer, Esquire     Name:   Craig A. Creaturo        
Title:   Chief Financial Officer and Treasurer  

 

4